J-S07041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

KI JON HAN

                         Appellant                   No. 1169 MDA 2014


                 Appeal from the Order Entered June 11, 2014
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0000378-1996


BEFORE: BENDER, P.J.E., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED APRIL 10, 2015

      Ki Jon Han appeals the order entered June 11, 2014, in the Court of

Common Pleas of Berks County, recommitting him to Wernersville State

Hospital (WSH) for a period of one year, subject to conditions for a less

restrictive alterative being met, pursuant to the Mental Health Procedures

Act (MHPA), Section 304(g)(ii).      We affirm based upon on the trial court’s

sound opinion.

      The trial court aptly summarized the facts and procedural history in its

Pa.R.A.P. 1925(a) opinion and there is no need to repeat the entire

background of this case.      See Trial Court Opinion, 8/20/2014, at 1–5.

Briefly, Han murdered his wife in 1995, and was found not guilty by reason

of insanity in a non-jury trial in 1997.    Han was committed to Norristown

State Hospital for involuntary inpatient treatment, and was transferred to
J-S07041-15



WSH in 2007, where he has been recommitted on an annual basis ever

since.

         Han contends the evidence presented at the recommitment hearing

held on June 11, 2014, was insufficient to support the decision to recommit

him. See Han’s Brief at 5.    The   Honorable   Linda     K.M.   Ludgate   has

provided a thorough, well-reasoned discussion in support of her decision.

See Trial Court Opinion, supra, at 5–13 (finding:       (1) the proceedings in

this case are governed by the MHPA, 50 P.S. §§ 7304 and 7305; (2) the

reports of Stephen Burkholder, M.D., Staff Psychiatrist at WSH, and Larry

Rotenberg, M.D., a forensic psychiatrist from the Reading Hospital and

Medical Center, were admitted without objection; (3) Dr. Burkholder’s report

(a) stated Han’s diagnosis as Schizophrenia, undifferentiated type, chronic,

(b) listed Han’s problems/needs, (c) indicated Han continues to require

inpatient hospitalization, though discharge to the community is planned, and

(d) noted the Treatment Team will continue to explore various discharge

options in coordination and communication with the Court; (4) Dr.

Rothenberg testified as to his findings, told the court Han was in remission,

and opined to a reasonable degree of medical certainty that Han should

remain committed to WSH until such time as a transition can be made in the

manner described in his report; (5) Han did not present any expert

testimony to refute Dr. Rotenberg’s expert medical opinion; (6) there is clear

and convincing evidence that without the structure of the hospital setting,

there is a reasonable probability that Han will again become psychotic and

                                    -2-
J-S07041-15



pose a danger to himself or others; (7) Dr. Rotenberg outlined the only safe

way for Han to be released from WSH, which would be to a half-way house

or long-term residential facility, very slowly, allowing him to return to WSH,

his safe haven, after each outing to keep him in remission; (8) It is in Han’s

best interest, and therefore the community’s best interest, for the doctors to

investigate options and cautiously implement Han’s transition to a long-term

residential    treatment     placement         over   the   next   year,   if   possible.)

Accordingly, we adopt the decision of the trial court as dispositive of the

issue raised in this appeal.1

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2015




____________________________________________


1
  In the event of further proceedings the parties are directed to attach a
copy of the Trial Court Opinion, 8/20/2014, to this decision.



                                           -3-
                                                                                                                          Circulated 03/18/2015 01:37 PM




 COMMONWEAL TH OF PENNSYLVANIA                                                                IN THE COURT OF CO:MMON PLEAS OF
                                                                                              BERKS COUNTY, PENNSYLVANIA
                  vs.                                                                         CRIMINAL DIVISION

 Kl JON HAN,                                                                                   No. CP-06-CR-00000378-1996
                                                                 Defendant                   : Superior Court No. 1169 !vIDA 2014

 John T. Adams, Esquire, District Attorney
 Rourke T. Aston, Esquire, Assistant Public Defender

 MEMORAJ\TJ)UM OPINION, Ludgate, S.J.                                                                                 AugustJO , 2014.

         Before the court is the appeal of Ki Jon Han (Appellant) from the Order of June

 11, 2014, that recommitted him to the Wernersville State Hospital (\VSH) for a period of

 one year, subject to the conditions for a less restrictive alternative being met, pursuant to

 the Mental Health Procedures Act (MHP A), Section 304(g)(ii).

        This case involves Appellant's                                                tragic murder of Hwa Ok Han, a 42 year old

Korean and wife and mother of his two children. On the evening of September 5, I 995,

Appellant reported that he was praying to God, when he said, all of a sudden, there were

warning signs from God of what he must do or not do.                                                         He did not understand the

warnings at first because he was speaking in tongues, but when he asked God what it

meant, he said it came to him in his native language of Korean. He claimed God told him

these restrictions:       do not send the children to school, have his wife teach them, and do

not tum the lights on after a certain time.                                                 He wrote the restrictions down on a yellow

notepad; then he put the children to bed.                                               Appellant and his wife went upstairs to the

bedroom where he prepared clothing for them to "go to heaven."                                                       They changed into

church clothes and then his wife turned on a light in the bathroom, which Appellant saw

as a warning sign from the devil not to do that. They went into the living room together

to pray, and he turned onthe light.. He said his wife brought in a songbook and wanted to
                        '-    • •     '-~ ·•••       l.,_. --·    _:.   •   '   • (




sing, but he told her not to do that either. Appellant reported that she became angry and
                        (",    \
                        ~!    ,J., (_ . l ....   '

                                                                                        1
                                                                             Circulated 03/18/2015 01:37 PM




 went into the kitchen and turned on the light. He claimed that, at this point, something

 happened and suddenly he had no control over himself. He began hitting his wife with a

 stick, and then with a kitchen chair. His daughter reported that he was saying that the

 devil was in his wife and it had to be beaten out. Appellant recalled hearing the voice

 telling him to chase the devil from his wife.      He heard voices coming from her and

 thought there were three or five devils in her. Appellant reported that he thought, when a

 person has too many devils in them, you have to get them out. At first Appellant thought

 it was God talking to him but he later said he realized it was the devil speaking to him.

           After the beating, Appellant asked thevoice what he should do and he said he was

 told to put his wife's body in their bed, cover her and then call the police.     When the

police arrived, Appellant told them that he had killed his wife and that now he must kill

himself. The police located the body of the victim in a bedroom at 2229 Reading Blvd.,

Spring Township, Berks County, Pennsylvania, at 6:46 am. Appellant was taken into

custody.      Ultimately, Appellant was found Not Guilty by Reason of Insanity and

committed to Norristown State Hospital for involuntary inpatient. treatment          He was

transferred to WSH in July of 2007. He has been recommitted on an annual basis ever

since.

         I.      PROCEDURAL HISTORY

         A bail hearing was held on September 6, 1995, and bail was set at $750,000

because of the nature of the charges.   Appellant remained in the Berks County Prison; he

was transported for examinations by a psychiatrist and a physician.          A preliminary

hearing was held before District Justice Richard Beck on February 6, 1996, and the case

was bound over for court.



                                             2
                                                                          Circulated 03/18/2015 01:37 PM




         Emmanuel Dimitriou, Esquire, now deceased, entered his appearance on behalf of

 Appellant on February 27, I 996, and, on that date, Appellant was arraigned on the

 charges of Murder of the First Degree, in violation of 18 Pa.C.S. § 2502(a); Murder

 of the Third Degree, in violation of 18 Pa.C.S. § 2502(c); two counts of Aggravated

 Assault, in violation of 18 Pa.C.S. § 2502(a)(l) & (a)(4); and Possessing Instruments

 of Crime, in violation of 18 Pa.C.S. § 907(a). After being given an extension of time,

 counsel for. Appellant filed an Omnibus Pre Trial Motion on April 10, 1996.   The pretrial

 motion was subsequently amended to include a Motion for Court Determination             of

 Defendant's Competency and PreTrial Determination of Sanity. A pretrial hearing was

 set for April 24, 1996, but continued to May 15, 1996. The hearing was again continued

 to July 24, 1996 in order to have psychiatric exams and reports/opinions completed. The

matter was then continued generally, pending the outcome of the John E DuPont, on

behalf of himself and all those similarly situated in the Commonwealth of PA vs. The

Court of Common Pleas of Delmvare County and All Courts of Common P1eas in the

Commonwealth of PA case before the Supreme Court of Pennsylvania, concerning the

competency standard to be applied in these types of cases.        At a status hearing on

October 24, 1996, Appellant, through counsel, withdrew his portion of the Omnibus

PreTrial Motion dealing with his competency       based on the report of Dr. Larry A.

Rotenberg, a forensic psychiatrist, dated October 10, 1996, indicating that Dr. Rotenberg

found Appellant competent to stand trial.

       On January 14, 1997, the Motion for Determination of Competency and Criminal

Responsibility was refiled after Appellant had several more delusional episodes and was

unresponsive during an evaluation by the Commonwealth's psychiatric experts. It was



                                            3
                                                                           Circulated 03/18/2015 01:37 PM




 scheduled for hearing on February 18, 1997, but was deferred when, on January 16, 1997,

 the Commonwealth and Appellant entered into a stipulation that a M'Naghten Hearing be

 held on March 26, 1997, at which time Commonwealth and defense psychiatric experts

 would present testimony.     In lieu of this hearing, on March 25, 1997, the Court ordered
                                                       ;::,_·.



 counsel to file extensive written motions setting forth the relief requested and written

 responses.   On April 18, 1997, a trial was set for April 28, 1997.   Appellant waived his

 right to a jury trial and the matter proceeded as a bench trial before the undersigned.

After taking testimony and reviewing the exhibits, the Court entered a verdict of Not

Guilty by Reason of Insanity.      Also on April 28, 1997, the Court ordered Appellant

involuntarily committed for one year to confinement in a secure mental health treatment

facility, pursuant to 50 P.S. §7304(g)(ii) of the Mental Health Procedures Act. Annually

thereafter, mental health review hearings have been held before the undersigned, and

Appellant has been recommitted each subsequent year.

        The most recent review hearing was held on June 11, 2014.           Appellant was

recommitted for treatment an additional year, or until such time as an acceptable alternate

facility and conditional discharge plan could be arranged, The Order states, in pertinent

part, as follows:

                "AND NOW, this     n"   day of June, 2014, a hearing having been held on
        this date, and the Court having had admitted a report from Dr. Burkholder, a staff
       psychiatrist at Wernersville State Hospital, as well as from Dr. Rotenberg,. a
        forensic psychiatrist at Reading Hospital and Medical Center, and those reports
       having been reviewed, as well as Dr. Rotenberg having appeared and testified, the
       Court determines under the Mental Health Procedures Act 304 (g)(ii) that Ki Jon
       Han shall remain in Wernersville State Hospital for a period of one year until June
        11, 2015, the psychiatrist in the report as well as Dr. Rotenberg having
       determined that he is not yet well enough to be released into the community, the
       Court also being aware that Mr. Han's religious views played a significant role in
       the murder of bis wife making the Court concerned that his religion could be a
       facade,


                                            4
                                                                           Circulated 03/18/2015 01:37 PM




                 In addition, the Court finds that should Wernersville State Hospital obtain
         an acceptable facility, and Wernersville State Hospital having developed a plan
        consistent with the report of Dr. Rotenberg dated June 2, 2014, the hospital shall
        notify this Court so that a hearing could be held to determine if the Court finds it
        acceptable."
 Order, 6/11/14.

 The Order also provided for another review hearing to be held in one year if there is no
                       .
hearing set in the interim under the terms of the Order.

        On July 11, 2014, Appellant, through counsel, filed a Notice of Appeal to the

Superior Court from this Order. On July 16, 2014, the Court ordered Appellant to file a

concise statement of the errors complained of on appeal, which he filed on July 29, 2014.

        In his concise statement, Appellant asserts:

       "The evidence presented at the Recommitment Hearing held in this matter on

June 11, 2014 was insufficient to support recommitting the Defendant for a period of one

year pursuant to 50 P.S. §§ 7304 and 7305."

       II.     LEGAL ANALYSIS

       The proceedings in this case are governed by the Mental Health Procedures Act,

under Section 7304(g), which states:

               (g) Duration of Court-ordered Involuntary Treatruent.--(1) A person
               may be made subject to court-ordered involuntary treatment under this
               section for a period not to exceed 90 days, excepting only that: Persons
              may be made subject to court-ordered involuntary treatment under this
               section for a period not to exceed one year if the person meets the criteria
               established by clause (2).
              (2) A person may be subject to court-ordered involuntary treatment for a
              period not to exceed one year if:
              (i) severe mental disability is based on acts giving rise to the following
              charges under the Pennsylvania Crimes Code: murder (§ 2502); voluntary
              manslaughter(§ 2503); aggravated assault(§ 2702); kidnapping(§ 2901);
              rape(§ 3121(1) and (2)); involuntary deviate sexual intercourse(§ 3123(1)
              and (2)); arson(§ 3301); and
              (ii) a finding of incompetency to be tried or a verdict of acquittal because
              of lack of criminal responsibility has been entered.


                                             5
                                                                                Circulated 03/18/2015 01 :37 PM




            50 P.S. § 7304(g).

            Section 7305 of the MHP A provides for recommitment after a review hearing is

 held to reassess the requirements of 7304( a)( l )( a person is severely mentally disabled and

 in need of treatment). Section 7305(a) specifically provides:

            7305. Additional periods of court-ordered involuntary treatment.

                   (a) At the expiration of a period of court-ordered involuntary treatment
                   under section 304(g) or this section, the court may order treatment for an
                   additional period upon the application of the county administrator or the
                   director of the facility in which the person is receiving treatment. Such
                   order shall be entered upon hearing on findings as required by sections
                   304(a) arid (b \ and the further finding of a need for continuing involuntary
                   treatment as shown by conduct during the person's most recent period of
                  court-ordered treatment. The additional period of involuntary treatment
                  shall not exceed 180 days; provided that persons meeting the criteria of
                  section 304(g)(2) may be subject to an additional period of up to one year
                  of involuntary treatment. A person found dangerous to himself under
                  section 301 (b)(2)(i), (ii) or (iii) shall be subject to an additional period of
                  involuntary full-time inpatient treatment only if he has first been released
                  to a less restrictive alternative. This limitation shall not apply where, upon
                  application made by the county administrator or facility director, it is
                  determined by a judge or mental health review officer that such release
                  would not be in the person's best interest.
        50 P.S. 7305(a).

        By the clear dictates of the MHP A, in order for an individual to be involuntarily

recommitted, a finding of mental disability is required at every annual recommitment

hearing. In Re R.G. 11 A.3d 513, 518 (Pa.Super.2010).                In addition, the petitioner

must also show, by dear and convincing evidence, that the individual continues to pose a

"clear and present danger" of harm to himself or others. 50 P .S. § 7304(a), (f). It should

be noted that the standard of conduct needed to continue a person's commitment is less

than the standard of conduct required for the initial commitment,           Section 7304(a)(2)

provides:

                 (2) Where a petition is filed for a person already subject to involuntary


                                                6
                                                                              Circulated 03/18/2015 01:37 PM




                treatment, it shall be sufficient to present, and upon hearing to reestablish,
                that the conduct originally required by section 301 in fact occurred, and
                that his condition continues to evidence a clear and present danger to
                himself or others. In such event, it shall not be necessary to show the
                reoccurrence of dangerous conduct, either harmful or debilitating, within
                the past 30 days.
         50 P.S. § 7304(a)(2).

        A petition was submitted to this Court by Service Access Management, Inc.,

 asserting that Appellant had been examined by Dr. Arzoo Habib of WSH, who found that

 Appellant, a patient receiving involuntary treatment under Section 304(g)(ii), is severely

 mentally disabled and in need of inpatient treatment. The petition states that the patient

 "is currently on 304 g ii level care and requires structured supervisory care." Appellant

 was examined on May 23, 2014 and the results of the examination were listed as follows:

        "Ki Jon Han is a 66 year old male with a diagnosis of chronic Schizophrenia,
        undifferentiated type, who was admitted to Wernersville State Hospital from
        Norristown State Hospital on July 7, 2007. He has poor insight into his illness.
        He keeps his emotion suppressed. He is religiously preoccupied. He needs a
        highly structured supervised setting to maintain mental health stability."

        At the review hearing on June 11, 2014, the reports of Dr. Stephen Burkholder,

M.D., Staff Psychiatrist at \VSH, and Dr. Larry A. Rotenberg, a forensic psychiatrist from

the Reading Hospital     and Medical     Center,   were entered    without     objection.     Dr.

Burkholder reported Appellant's      diagnosis as Schizophrenia, undifferentiated           type,

chronic. He reported Appellant's problems/needs list as follows: 1) History of psychosis;

2) Legal issues;   3) Denial of mental illness/poor insight; and 4) Development of an

appropriate discharge plan in light of 304gii status, Appellant is only taking olanzapine

at bedtime to control his symptoms. Dr. Burkholder reported that Appellant continues to

require inpatient hospitalization,   though discharge    to community        rehabilitation    is

planned; he is to continue to participate in group and individual therapy. Dr. Burkholder



                                             7
                                                                                 Circulated 03/18/2015 01 :37 PM




 noted that the Treatment Team will continue to explore various discharge options in

 coordination and communication with the Court. Court Exhibit 1.

         Dr. Rotenberg testified as to his findings and told the Court that Appellant is in

 remission now, but that no one should be fooled by his superficial facade of courtliness

 and religiosity, religious preoccupation.          Notes of Testimony, 6/11/14, at 8.           He

 continued, " ... underneath that facade there still lurks the possibility of a resurgent and

 delusional disorder and all that goes with it." Id.          Dr. Rotenberg noted that, "what

 should be taken into account is the fact that part of how good [ Appellant] looks is the fact

 that he's at Wernersville which has been his home for so long ... " Id.

        Dr. Rotenberg cautioned the court:

                  " ... he must never be treated as an ordinary patient. Not because of the
                  possibilities of the future, but because of the realities of the past. Because
                  in addition to the fact that he killed his wife and as a result of that he is
                  totally isolated from his own culture, and, frankly, part of the concern
                  about him is that in spite of the fact that he is a fairly intelligent individual,
                  he has had English lessons in high school and in college in Korea, and, of
                  course, he's lived in this country for 30 years, 30 years, more than 30
               , years, and so the fact that given his normal intelligence he has learned so
                 little English in the course of more than three decades is a measure of
                 his ... lack of a culturalization. And so that's, of course, a factor, and I go
                 into it in much more detail in my report about his difficulty in relating to
                 other people, and what is of more concern is that he is totally isolated from
                 his own family. His brother who's a distinguished radiologist in the
                 Philadelphia area and who actually supported him during the trial and was
                 here and whom I met totally alienated himself from him. His children are
                 totally alienated from him. They have never had a Christmas card, a
                 birthday card, an e-mail, nothing, no communication."
       Id. at 12.

       Dr. Rotenberg also noted that, should Appellant go to a halfway house in

Philadelphia, which has a large Korean community, he would be immediately ostracized

once they found out about Appellant's history.        Id. at 13.    WSHis the only home that

Appellant has known for years and Dr. Rotenberg opined that "taking him out of that


                                                8
                                                                                 Circulated 03/18/2015 01   :37 PM




  home and putting him into another strange home has to be done with the utmost caution

  both for him and for the community." Id.            Dr. Rotenberg opined, to a reasonable degree

 of medical certainty, that Appellant should remain committed to Wernersville State

 Hospital until such time as a transition is made in the manner described in his report, in

 pertinent part:

            •     "I believe that discharging [ Appellant] from WSH should take place over a
                  year, and it should be done in stages which are discreet, and which are very
                  tightly monitored. And I believe that should any regression occur on the part
                  of [ Appellant], any consideration for his discharge should be laid aside, and he
                  should be kept in the hospital.
            •    And so, within the next year, much detailed work needs to be done in order to
                 consider placement of him in the community. First of all, there needs to be
                 established a halfway house, which given his history, is willing to take him.
        •        Once that is established, he should make several day visits to that place, and
                 this should be monitored closely both by the staff of WSH and the staff at the
                 halfway house.
        •        If the initial introduction works out satisfactorily, then he can be allowed to go
                 to the halfway house to stay for as long as a week and each time coming back
                 to WSH at the end of that time.
        •       If all of that works out over a period of about a year, and [Appellant] makes
                the transition successfully, then he can be discharged to the halfway house.
        •       Even if the transition is successful, and he makes the change from WSH to a
                halfway house, he should be retained on an outpatient commitment, so that if
                any kind of concern is expressed, he can then be returned to the State Hospital
                as expeditiously as possible, with the least hindrance.
        e       The most important issue with [Appellant] is that he must never be allowed to
                go underneath the radar, and to disappear from close follow-up, and
                preferably, from Court supervision.
        •       No one should be fooled by [Appellant's] superficial facade of courtliness,
                and religiosity.
        •       Underneath that facade, there certainly still lurks the possibility of a resurgent
                delusional disorder and all that goes with it.
        •       [Appellant] cannot be ever considered as a regular routine follow-up patient.

Id. at 14; Cami Exhibit 2, at 6-7.

Dr. Rotenberg stated in his report that this transition must be done "with the utmost care,

and the utmost vigilance."       Cami Exhibit 2, at 7.

       The fact that Appellant's schizophrenia/psychosis          is in remission does not mean

                                                  9
                                                                           Circulated 03/18/2015 01 :37 PM




  that AppelJant has been cured. Dr. Rotenberg informed the court that, just like a cancer

  that is in remission, the psychosis can come back. Appellant still has a mental disability

  with delusional ideas; he requires a highly structured supervised setting to remain in·

  remission. Appellant has not presented us with any expert testimony to refute Dr.

  Rotenberg's expert medical opinion.

         Appellant asserts that the evidence was insufficient to support recommitting him

 for a year. Counsel argued at the hearing that the burden to recommit includes acts that

 occurred in the past 30 days that show Appellant is a danger to himself or others. This

 argument is directly in contradiction to § 7304(a)(2) and established caselaw.          The

 lvIHPA requires two elements, as discussed in Foucha v. Louisiana, 504 U.S. 71, 112

 S.Ct. 1780, 118 L.Ed.2d 437 (1992), to be established: a current mental disability and a

 determination of dangerousness.    See In Re R.G., supra, at 519.      "Clear and present

 danger" may be demonstrated by establishing that:        (1) the conduct that led to the

- criminal proceedings occurred, and (2) that there is a reasonable probability that such

 conduct will be repeated.   Id. (citation omitted). "A petitioner need not prove that an

 insanity acquittee who had been charged with criminal homicide will actually kill again.

 It is sufficient to show a reasonable probability that some form of violent conduct will

occur." Id. "'Probability' denotes a chance stronger than possibility but falling short of

certainty." Commonwealth v. Helms, 506 A.2d 1384, 1389 (Pa.Super.1986). · "The

prior conduct of one who is mentally ill may be an indicator of_foture behavior."    In Re:

R.G., supra, at 519. ''[I]nvolvement in such an extreme forrn of violence, while not

dispositive, is one factor the hearing judge may consider in his evaluation of the

appellant's continued dangerousness."   Id. at 518 ( citations omitted). Any lack of recent



                                            10
                                                                             Circulated 03/18/2015 01:37 PM
                                                                                                       ·;




 evidence of actual violent conduct does not negate a finding of "clear and present danger

 and should be viewed in light of the fact that appellant has been confined to a mental

 hospital since the killing occurred."   Helms, supra, at 1390. It is well documented that

 without anti-psychotic medication, a schizophrenic's risk of relapse into a psychotic state

 is greatly increased." Id. citing Davis, Overview: Maintenance Therapy in Psychiatry:

 Schizophrenia, Am.J. Psychiatry 132: 1237 (1975).

         In the case of In Re Glenn ,vatt, 525 A.2d 421 (Pa.Super.1987), the appellant

 was involuntarily committed to Fairview State Hospital following his acquittal of murder

 because of lack of criminal responsibility.    He was recommitted on six occasions. In his

appeal, Watt argued that the evidence was insufficient to support a finding that he was

severely mentally disabled.     He argued, specifically, the lack of clear and convincing

evidence to establish that he posed a clear and present danger to anyone and he presented

psychiatric testimony to that effect. The facts showed that Watt was still suffering from

paranoid schizophrenia albeit in partial remission and that there was a significant risk that

he would decompensate back into overt psychotic behavior if he were placed in a setting

with less structure than that provided by a state hospital. Id. at 423.   The Superior Court

noted that it was for the factfinder to determine what testimony he determined more

credible. Id. The Superior Court also stated, " ... in the recommitment setting, the statute

provides that 'it shall not be necessary to show recurrence of dangerous conduct either

harmful or debilitating,   within the past 30 days.       Id.( citations omitted); 50 P .S. §

7304( a)(2).

        III.   CONCLUSION

       In the case at bar, the Court found, by clear and convincing evidence, that



                                               ]1
                                                                             Circulated 03/18/2015 01:37 PM




 Appellant continues to pose a clear and present danger to himself or others. The conduct

 that led to the criminal proceedings is uncontested; Appellant murdered his wife by

 beating her to death with a blunt object, most likely, a kitchen chair.           There is a

 reasonable probability that such conduct will be repeated. Appellant's schizophrenia may

 be in remission, but this is due to the structure of the hospital setting that ensures he take

 his psychotropic medication.    WSH has been his home for over two decades. In fact, it

 has been more than his home; it is his whole world. Out in the community, by contrast,

 Appellant has no family he can turn to for support, His brother no longer talks to him·

 and his children no longer speak to him; in fact, he does not even know where they are.

Also, Appellant does not speak much English.            If he were to be released to go to

Philadelphia, where there is a large Korean population, he will be ostracized by that

community once they learn of his past. Appellant still has a deep religious preoccupation,

a factor that had a bearing on the murder of his wife. Considering these factors, the Court

finds that, by clear and convincing evidence, without the structure of the hospital setting,

there is a reasonable probability that Appellant will again become psychotic and pose a

danger to himself or others.

       Dr. Rotenberg outlined the only safe way for Appellant to be released from WSH,

which would be into a half-way house or long-term residential treatment program, and

then only very slowly, step by step, allowing Appellant to return to WSH, his safe haven,

after each outing, to keep him in remission.       Dr. Rotenberg urged extreme caution and

vigilance because of the potential for Appellant to harm himself or others if the transition

into less strncture proves damaging to him.

       It is in Appellant's best interest, and therefore the community's best interest, for



                                              12
                                                                            Circulated 03/18/2015 01:37 PM




the doctors to carefully research      less restrictive alternatives   to Wernersville   State

Hospital and to cautiously implement Appellant's       transition to a long-term residential

treatment placement over the next year, if this could be possible.

       For the foregoing reasons, we respectfully request that the Superior Court affirm

the order of June 11, 2014.




                                                 BY THE COURT:




                                            13